DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            JENNIFER DAVIS,
                               Appellant,

                                     v.

                           COURTNEY DAVIS,
                               Appellee.

                              No. 4D17-1644

                              [May 16, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Acting Circuit Judge; L.T. Case No.
502016DR001962XXXXMB.

   Stephanie L. Serafin and Jane Kreusler-Walsh of the Law Office of
Kreusler-Walsh Vargas & Serafin, P.A., West Palm Beach, and Robin J.
Scher of the Law Offices of Robin J. Scher, P.A., North Palm Beach, for
appellant.

   No appearance by appellee.

KUNTZ, J.

   The Former Wife appeals the final judgment of dissolution of marriage.
We agree with her that the court erred by failing to make findings as to: (i)
whether the timesharing plan was in the best interest of the children; (ii)
the paternity of two children; and (iii) alimony and distribution of the
Former Husband’s automobile business. We reverse.

                               Background

   The Former Husband filed a petition for dissolution of marriage stating
that “[t]here are no joint assets or ties” and claiming there were two
children common to both parties. The Former Wife responded, requested
alimony, and indicated that the court should determine how the assets
and liabilities should be distributed. Specifically, the Former Wife
indicated that she should be awarded an interest in the Former Husband’s
property because she put the money into a business, FAS Tech Automotive
Repair & Service LLC, and because she worked doing paperwork for that
business. Further, she claimed that the Former Husband removed her
name from the business without her knowledge. The Former Husband
denied these assertions.

   The court held an evidentiary hearing at which counsel for the Former
Husband stated, “Your Honor, I believe there are no assets or liabilities for
equitable distribution. The only issue pending before the Court would be
timesharing and parental responsibility.” The Former Husband then
testified regarding custody of the two children, however, did not testify
about assets.

    The Former Wife disputed the issue of assets. She stated she had
helped him with the paperwork in his business, and her name was
removed from the business without permission. Regarding the two
children, the Former Wife testified that she did not object to the Former
Husband having custody for short periods of time but, in the past, she had
difficulty with the Former Husband returning the children to her.

    At the hearing’s conclusion, the court granted the dissolution and
instructed the Former Husband’s counsel to “prepare a final judgment in
that regard.” The court then noted that the children belonged in Palm
Beach County.      Subsequently, the court issued the written Final
Judgment, finding that there were no assets nor any requests for alimony.
The Final Judgment required the Former Wife to return the minor children
to the Former Husband in Palm Beach County but no parenting plan was
attached.

   The Former Wife sent a letter to the court stating that she had returned
to Palm Beach County and requesting a timesharing hearing. Two days
later, the court entered an amended final judgment. The amended final
judgment provided that there would be shared parental responsibility,
with the children spending every other weekend with the mother.

   The Former Wife filed a motion for rehearing raising arguments now
raised on appeal. After the court denied the motion for rehearing, the
Former Wife appealed.

                                 Analysis

   The Former Wife raises multiple arguments on appeal. First, she
argues the court failed to make findings as to whether the timesharing




                                     2
plan was in the best interest of the children. 1 Second, she argues the court
failed to make any findings regarding her other two children – one who
was born during the marriage while the Former Husband was incarcerated
and the other who was conceived after the parties separated but born prior
to the dissolution. Third, the Former Wife challenges the court’s findings,
or lack of findings, regarding distribution of assets and alimony. We
address each argument below.

                       1. Best Interest of the Children

   First, the Former Wife argues that the trial court did not make any
findings as to the children’s best interest.

    Section 61.13(3), Florida Statutes (2016), provides that the
“[d]etermination of the best interests of the child shall be made by
evaluating all of the factors affecting the welfare and interests of the
particular minor child and the circumstances of that family.” The statute
includes a non-exhaustive list of twenty factors that may be considered.
Id. When making a determination of the best interest of the children, the
court need not independently address each of the listed factors, but the
court must make a finding that the timesharing schedule is in the best
interest of the children. Winters v. Brown, 51 So. 3d 656, 658 (Fla. 4th
DCA 2011).

   Here, the transcript of the evidentiary hearing shows that the court
heard testimony regarding various factors that would prove relevant under
the statute. However, the court never made any findings on the record or
in its written order as to the children’s best interest in living with the
Former Husband. Therefore, we must reverse. See Clark v. Clark, 825 So.
2d 1016, 1017 (Fla. 1st DCA 2002).

                       2. The Two Additional Children

   Next, the Former Wife argues that the final judgment is deficient
because it did not make any findings about her two additional children—
one who was born during the marriage and the other who was born during
the marriage but during separation.

   The Former Husband and Former Wife agree that the first child is not
the Former Husband’s biological child. Additionally, there is nothing in

1 As part of this argument, the Former Wife also argues the final judgment was
inconsistent with the court’s oral rulings regarding timesharing. We disagree
because the final judgment accurately reflected the court’s oral pronouncements.

                                       3
the record to refute the Former Husband’s assertions that the second child
was conceived after separation but prior to the dissolution. But, the court
did not make any findings as to either child.

    In Daniel v. Daniel, 695 So. 2d 1253, 1254 (Fla. 1997), our supreme
court approved a decision which held, in relevant part, that “a husband .
. . who is not the natural or adoptive parent of a child, and has not
otherwise contracted for the child’s care and support, has no duty to pay
child support upon the dissolution of the marriage.” That holding was
based upon the “well-settled rule of law in this state that a person has no
legal duty to provide support for a minor child who is neither his natural
nor his adopted child and for whose care and support he has not
contracted.” Id. (internal quotation omitted).

   Here, the court failed to make any finding regarding these two children.
On remand the court must make a finding as to whether or not the Former
Husband has a duty to pay support. If the court determines the exception
discussed in Daniel does not apply, the court must consider support and
timesharing for these two children.

                  3. Equitable Distribution and Alimony

   In his petition for dissolution, the Former Husband indicated that there
were no marital assets or liabilities. However, the Former Wife responded
and disputed this assertion, arguing that she deserved an interest in the
Former Husband’s automotive business. Later, at the evidentiary hearing,
the Former Wife again stated that she disputed the assertion by counsel
for the Former Husband that there were no marital assets.
Notwithstanding her written and oral objections, the court did not make a
finding as to whether the automobile business was a marital asset.

    Section 61.075(7), Florida Statutes (2016), governs the equitable
distribution of marital assets and liabilities. And, in absence of a valid
separation agreement or a date within that agreement, the “cutoff date” for
determining whether something is a marital asset, is the date of the filing
of the petition for dissolution. Id. Furthermore, “[a]ll assets acquired and
liabilities incurred by either spouse subsequent to the date of the marriage
and not specifically established as nonmarital assets or liabilities are
presumed to be marital assets and liabilities.” Id. § 61.075(8). The
presumption is rebutted “by a showing that the assets and liabilities are
nonmarital assets and liabilities.” Id. The court failed to make a finding
as to whether the automotive business was a marital asset or,
alternatively, that the presumption was rebutted and the asset was
nonmarital.

                                     4
   Similarly, the Former Wife argues the court erred when it concluded
alimony was not an issue in the case. 2 In her counter-petition, the Former
Wife requested spousal support in the amount of $500.00. On remand the
court shall make a finding regarding alimony.

                               Conclusion

    The court erred by failing to make a written or oral finding regarding:
the best interests of the two children agreed to be the biological children
of the Former Wife and Husband; the two other children; and equitable
distribution of the automotive business and alimony. Thus, the final
judgment is reversed and the case remanded for further proceedings.

    Reversed and remanded.

GROSS and TAYLOR, JJ., concur.

                           *         *         *

    Not final until disposition of timely filed motion for rehearing.




2Again, the court’s conclusion was induced by counsel for the Former Husband
who informed the court that there were no assets to be distributed and that
alimony was not an issue.

                                     5